UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,

          - against -
                                                                      MEMORANDUM AND ORDER
                                                                          16-CR-626 (RRM)
KATY ANN TAAFFE,

                            Defendant.
------------------------------------------------------------------X
ROSLYNN R. MAUSKOPF, United States District Judge.


       The Court denies defendant's application to waive her presence at the hearing scheduled

for Friday March 15.

       As the government notes in its opposition to the motion, Rule 32.1 allows a defendant to

waive a revocation hearing. It is otherwise silent as to defendant's presence at any proceeding

related to revocation. Friday's hearing contemplates the possibility of both plea and sentence on

multiple violations of supervised release. As Rules 11 and 43 make clear, and as amplified by

case law construing those rules, plea and sentence in the context of a violation of a criminal

statute are critical stages where the defendant's presence is required. Among other things, the

court is required to speak directly to the defendant in open court; rights are explained and

waived; and the defendant is required to admit guilt and is given the opportunity to express

remorse, seek mercy, and otherwise address the court. Importantly, the court must ensure that a

defendant is competent to proceed, assess the voluntariness of any plea and waiver, and evaluate

expressions of contrition. A defendant's demeanor is critical to the court in making these

determinations.

       Here, Ms. Taaffe seeks to fully absent herself from further proceedings by written waiver.

She does not want to appear in person, or by phone or videoconference. The court has not had
the opportunity to assess the voluntariness of her waiver by allocuting her in open court. Ms.

Taaffe's mental health issues raise further questions as to the voluntariness of any waiver. In

contrast to the cases cited in defendant's brief, Ms. Taaffe, through her own conduct, has not

forfeited her right to be present. Nor does Ms. Taaffe suffer from any physical or mental

problem that would make it difficult for her to appear. To the contrary, Ms. Taaffe is fully

able to appear in court, and has done so on many occasions notwithstanding her mental health

issues that have been discussed and documented in the course of her VOSR proceedings.

Indeed, more so than many defendants, Ms. Taaffe has been an active participant during her

court proceedings, regularly assisting her lawyer in responding to questions, responding to

many herself, and frequently expressing herself in colloquy with the court.

      Simply put, there are no compelling reasons to excuse Ms. Taaffe's presence, nor is the

court willing to accept Ms. Taaffe's written waiver under these circumstances. Moreover, this

case is at a critical stage, with a defendant in custody facing a request by the government for a

significant custodial sentence. Ms. Taaffe's presence is required, and the court is hopeful that, as

before, she will appear voluntarily for tomorrow's conference.

                                                      SO ORDERED.



Dated: Brooklyn, New York                             Roslynn R. Mauskopf
       March 14, 2019
                                                      ____________________________________
                                                      ROSLYNN R. MAUSKOPF
                                                      United States District Judge
